Citation Nr: 0411249	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  03-18 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to April 
1965, and from May 1968 to February 1969.

This case comes before the Board of Veterans' Appeals (Board) from 
a November 2002 RO decision which denied service connection for 
bilateral hearing loss and tinnitus.  In September 2003, the 
veteran testified at a videoconference hearing before the Board.

The Board notes that a final unappealed RO decision in September 
1994 denied service connection for tinnitus, and ordinarily new 
and material evidence would be required to reopen the claim.  See 
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  However, in the 
present decision the Board is granting service connection for 
hearing loss, and this permits consideration of a new claim of 
service connection for tinnitus as secondary to service-connected 
hearing loss (i.e., a new cause of action).  Hence, the new claim 
for service connection for tinnitus will be considered on a de 
novo basis.  See, e.g., Routen v West, 142 F.3d 1434 (Fed.Cir. 
1998). 


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss originated in service as 
the result of acoustic trauma related to combat.

2.  The veteran's tinnitus is etiologically related to his 
sensorineural hearing loss.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.385 (2003).

2.  Tinnitus is proximately due to or the result of service-
connected bilateral hearing loss.  38 C.F.R. § 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran was in the Naval Reserve for a number of years, with 
the usual periods of active duty for training and inactive duty 
training.  He also had a brief period of stateside active duty in 
the Navy from February 1965 to April 1965.  He was also called to 
active duty in the Navy for the period from May 1968 to February 
1969, and during this time he served for a time in Vietnam with 
Naval Mobile Construction Battalion 22.  His decorations include 
the Vietnam Service Medal with Fleet Marine Force Combat 
Operations Insignia.  His service medical records show no hearing 
loss or tinnitus.  

At an August 1994 VA psychiatric examination, the veteran 
mentioned that he mostly did construction work when serving in 
Vietnam, and during that time he was exposed to mortar fire and 
general combat conditions.

In August 1994, the veteran was given a VA audiology examination.  
He reported an audiological history of acoustic trauma from rifle 
and artillery fire in service.  Audiological examination indicated 
that the puretone decibel thresholds in the right ear, at the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, were 5, 15, 
75, 90, and 85 decibels, respectively.  The puretone decibel 
thresholds in the left ear, at the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz, were 10, 15, 65, 80, and 95 decibels, 
respectively.  Speech recognition scores, using the Maryland CNC 
test, were 88 percent in the right ear and 92 percent in the left 
ear.  Sensorineural hearing loss was diagnosed.  The veteran 
stated that he had constant bilateral tinnitus which began in 1968 
after he was exposed to gunfire. 

The veteran was also given a VA general medical examination in 
August 1994.  At this examination he reported some hearing loss 
beginning in 1968, and also said that he may have had a ruptured 
eardrum but could not remember which ear it was.  He said that he 
had occasional slight tinnitus.  On physical examination, his ear 
canals were clean and his eardrums showed no perforation or 
discharge.

In June 1998, the veteran was given another VA general medical 
examination.  At this examination he reported that he had high 
frequency bilateral hearing loss from a blast from a rifle muzzle 
in 1968.  He indicated that he had not had any treatment for this.

Later VA outpatient records show the veteran was treated for 
various ailments.  At an outpatient audiology consultation in June 
2001, he reported decreased hearing in both ears as well as 
constant tinnitus.  He reported no history of middle ear infection 
or vertigo.  He reported noise exposure in the military where he 
did construction work for the Navy.  He said he was exposed to a 
gunshot blast at close range while he was in the military, and 
this caused him bilateral ear pain.  He stated that he had worked 
in construction most of his civilian life.  Audiological 
examination indicated bilateral sensorineural hearing.  Bilateral 
hearing aids were recommended.  In July 2001, he was fitted with 
bilateral hearing aids.

In May 2002, the veteran claimed service connection for bilateral 
hearing loss and tinnitus.  He asserted these problems were due to 
acoustic trauma during service in 1968.  

In September 2003, the veteran testified at a videoconference 
hearing before the Board.  He said that he was at an overseas base 
while he was in service, and did not wear ear plugs or any form of 
ear protection.  He stated that he did a lot of training with 
small arms while he was in service, and performed some of his 
duties around heavy equipment.  He said that when he was in 
Vietnam in 1968, a rifle was fired near his ear and since that 
time he had experienced difficulty hearing.  He said he was not 
wearing any ear protection at that time.  He stated that he first 
began having problems with ringing in his ears shortly after that 
time.  He said he never reported his hearing and ear problems 
while he was in service, and was not given a physical examination 
when he was discharged.  He said his hearing wasn't the same after 
his separation from service, and his wife stated that he had 
difficulty hearing conversations and had recently been complaining 
a lot more about his hearing.  She said she first became aware of 
his tinnitus in the late 1970s, but had been aware of his hearing 
problems before then.  He said he was first seen for his hearing 
problems in 1978, and was told that hearing aids probably would 
not help him.  He stated his belief that his hearing problems 
began in 1968 or 1969.  He said that after service he was employed 
in construction, and was exposed to noise in this occupation.  He 
stated that he currently wore bilateral hearing aids.  

At the veteran's hearing, he submitted a lay statement from a 
former employer and the employer's wife stating that he had taken 
time off from work in 1978 to have a hearing test performed.

II.  Analysis

The file shows that through correspondence, the rating decision, 
and the statement of the case, the veteran has been notified of 
the evidence necessary to substantiate his claims.  Relevant 
medical records have been obtained.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for disability due to disease or 
injury which was incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection will be presumed for certain chronic diseases, 
including sensorineural hearing loss, which become manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct service 
connection.  The presumptive provisions of the statute and VA 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered a disability for VA purposes 
when the thresholds for any of the frequencies of 500, 1000, 2000, 
3000 and 4000 Hertz are 40 decibels or more; the thresholds for at 
least three of these frequencies are 26 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

In the case of any veteran who engaged in combat with the enemy in 
active service, the VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay or 
other evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that there is 
no official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable doubt in 
favor of the veteran.  Service-connection of such injury or 
disease may be rebutted by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The 
combat provisions of 38 U.S.C.A. § 1154(b) do not create a 
statutory presumption that a combat veteran's claimed disability 
is service-connected, but it is an evidentiary mechanism which 
lightens the burden of a veteran who seeks service connection 
based on disability alleged to be related to combat.  If a combat 
veteran presents satisfactory lay or other evidence of service 
incurrence or aggravation of a disease or injury, which is 
consistent with the circumstances or hardships of his service, 
then an evidentiary presumption of service connection arises and 
the burden shifts to the government to disprove service incurrence 
or aggravation by clear and convincing evidence.  In determining 
if there is such clear and convincing evidence, all evidence 
should be considered including availability of medical records, 
the nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a complaint of 
the condition, and any other relevant factors.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000); Collette v. Brown, 82 F.3d 389, 
392 (Fed. Cir. 1996).

Secondary service connection may be granted for a disability which 
is proximately due to or the result of an established service-
connected condition.  38 C.F.R. § 3.310.

During his 1968-1969 active duty in the Navy, the veteran served 
in Vietnam, and was awarded the Vietnam Service Medal with Fleet 
Marine Force Combat Operations Insignia.  The Board finds this 
citation and other information on file are sufficient to confer 
combat status upon the veteran, and thus consideration will be 
given to the provisions of 38 U.S.C.A. § 1154.  See VAOPGCPREC 12-
99 (determining combat status).  In finding the veteran to be a 
combat veteran, the Board has considered the Navy and Marine Corps 
Awards Manual (SECNAVIST 1650.1F), which states that such an 
insignia is "authorized for Navy personnel who have served on duty 
with and have been attached to FMF units in active combat with an 
armed enemy. . . [a]ttachment to or operations with a Marine unit 
is not sufficient to establish eligibility for this insignia.  The 
Marine unit must be or have been engaged in actual combat action 
during the period of the individual's service with the unit."

One of the requirements for service connection for hearing loss is 
the current existence of a hearing loss disability as defined by 
38 C.F.R. § 3.385; if such is shown, service connection is 
warranted if the current hearing loss disability can be traced to 
service; and it is not necessary that hearing loss to the degree 
described in 38 C.F.R. § 3.385 be demonstrated during service.  
Ledford v. Derwinski , 3 Vet.App. 87 (1992).

While the veteran's service medical records do not show hearing 
loss, he has given a credible history of acoustic trauma during 
combat service in Vietnam, with hearing loss problems since that 
time.  VA examination in 1994 showed a bilateral sensorineural 
hearing loss disability within the standards of 38 C.F.R. § 3.385, 
and ongoing medical records into the 2000s show the problem 
continues.  In light of all the evidence, the combat provisions of 
38 U.S.C.A. § 1154, and the benefit-of-the-doubt rule of 38 
U.S.C.A. § 5107(b), the Board finds that current bilateral hearing 
loss began with combat-related acoustic trauma in service.  
Bilateral hearing loss was incurred in service, and service 
connection is warranted. 

With regard to the claim for service connection for tinnitus, it 
is known that tinnitus is of common etiology with, or secondary 
to, sensorineural hearing loss.  See, e.g., 2 Cecil, Textbook of 
Medicine, § 464, at 2119-2120 (18th ed. 1988).  As noted above, 
the Board has found that bilateral sensorineural hearing loss is 
service-connected.  There is a reasonable basis for finding that 
the veteran's tinnitus is etiologically related to his service-
connected hearing loss.  It follows that his tinnitus is 
proximately due to or the result of service-connected hearing 
loss, warranting secondary service connection under the provisions 
of 38 C.F.R. § 3.310.  The benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), has been considered in granting this benefit.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



